        Case 1:20-cv-04047-LTS-OTW Document 14
                                            13 Filed 09/24/20
                                                     09/21/20 Page 1 of 2




                                                  MEMO ENDORSED
101 Park Avenue, 17th Floor
New York, NY 10178
Tel (212) 878-7900 Fax (212) 692-0940
www.foxrothschild.com
                                            SO ORDERED:
ALEXANDER W. BOGDAN
Direct No: 212.878.7941
Email: ABogdan@FoxRothschild.com            Application GRANTED.
                                            The 10/13/20 conference has been rescheduled to 11/17/20
                                            at 12pm.
September 21, 2020

ECF                                         ____________________________________________________-
                                            Ona T. Wang                      9/24/20
Hon. Ona T. Wang                            United States Magistrate Judge
United States Magistrate Judge
United States District Court
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, New York 10007


Re:       Dawkins v. Shake Shack Inc., Case No. 1:20-cv-04047-LTS-OTW
          Joint Request for Adjournment of Initial Pretrial Conference

Dear Judge Wang:

         We represent Shake Shack Inc. (“Shake Shack”), the defendant in the above-referenced
action. We write jointly with Plaintiff to request an adjournment of the Initial Pretrial
Conference currently scheduled before Your Honor on October 13, 2020 (as set by the Court’s
Initial Case Management Conference Order entered August 19, 2020) until November 17, 2020,
November 23, 2020, or a date thereafter of the Court’s convenience.

        The parties are currently scheduled to participate in mediation with the Southern District
of New York’s Mediation Program on October 26, 2020. The parties request that the Initial
Pretrial Conference be adjourned until after that mediation has occurred so as to not
unnecessarily burden the resources of the Court and the parties. Should the mediation be
unsuccessful, the requested adjournment of would allow the parties sufficient time to meet their
obligations under the Court’s Initial Case Management Conference Order following the
mediation.




Active\114455764.v1-9/21/20
       Case 1:20-cv-04047-LTS-OTW Document 14
                                           13 Filed 09/24/20
                                                    09/21/20 Page 2 of 2




Judge Ona T. Wang
September 21, 2020
Page 2

        This is the parties’ first request for an adjournment of the Initial Pretrial Conference.
Plaintiff joins in this request with Shake Shack.

                                                               Respectfully submitted,

                                                               /s/ Alexander W. Bogdan

                                                               Alexander W. Bogdan
cc:     All Counsel of Record (via ECF)




Active\114455764.v1-9/21/20
